
	
		II
		112th CONGRESS
		2d Session
		S. 2453
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2012
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on necklaces or
		  bracelets, other than necklaces or bracelets containing jadeites or rubies,
		  valued $10 each or higher.
	
	
		1.Necklaces or bracelets, other
			 than necklaces or bracelets containing jadeites or rubies, valued $10 each or
			 higher
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Necklaces or bracelets, other than necklaces or bracelets
						containing jadeites or rubies, valued $10 each or higher (provided for in
						subheading 7116.20.05)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
